Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the oscillatory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled “Measurement of Aqueous Foam Rheology by Acoustic Levitation” by McDaniel et al. dated March 2000 (hereinafter “McDaniel”) in view of NPL titled “Laser techniques in acoustically levitated micro droplets” by Omrane et al. dated April 2004 (hereinafter “Omrane”). 
Regarding Claim 1, McDaniel teaches a non-contact rheometry system for the elastic characterization of a single-drop sample (see abstract section describing acoustically levitating foam drops for estimating viscoelastic properties including shear modulus of the foam, see also page R2204, second column last paragraph describing non-contact means of measuring shear modulus of the sample), the system comprising: 
a. an acoustic levitator (see Fig. 1 showing the acoustic levitating apparatus) comprising: 
i. an acoustic reflector (see “Transducer/Reflector” of Fig. 1); 
ii. a transducer (see “Levitation Transducer” of Fig. 1); 
iv. a camera (see “Camera” of Fig. 1) configured to record deformation of the sample including its quasi-static deformation (see Fig. 2 showing photograph of the foam drop levitated sample in an acoustic field including a photo of the drop with modulation and without modulation at right and left of Fig. 2 as described at page R2205 under “III. RESULTS” section, the image data is later used to determine the deformations as described at page R2205 second column top two paragraphs as well as pages R2205 – R2206 under section “IV. Theoretical Model For Viscoelastic Parameter Estimation”, additionally note that even though McDaniel does not explicitly state the camera being configured to record quasistatic deformation, McDaniel uses the levitator at frequency of 30 kHz which can be considered as the claimed quasistatic deformation state of the samples similar to applicant’s range); 
b. at least one function generator (see “Function Generator” of Fig. 1); and 

i. the levitator is constructed and arranged to levitate the sample at frequencies of between 28kHz and about 40kHz (see abstract section describing foam drop being levitated at 30 kHz, see page R2205 under section “II. EXPERIMENTAL TECHNIQUE” describing using levitation frequency of 30 kHz); 
ii. the at least one function generator is configured to induce quasistatic deformation of the sample (as indicated above, the levitation frequency is at 30 kHz thus it would be obvious to recognize quasistatic deformation of the sample as the range is similar to applicant’s range), 
iii. the data processing system is configured to analyze mechanical elastic properties of the sample undergoing quasistatic deformation as recorded by the camera for one or more of shear elastic modulus, yield stress and Poisson's ratio (see page R2204 under “I. INTRODUCTION” section at paragraphs 3 – 5 and Table 1 showing shear modulus measurements).
Even though McDaniel teaches investigation of foam drops as indicated above, McDaniel does not explicitly teach the system for analyzing properties of biological samples.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McDaniel’s system to investigate biological samples since the structures of McDaniel is capable of performing the intended use, thus meeting the claim.  Furthermore, McDaniel does not exclude McDaniel’s device to levitate a variety of sample including biological samples as claimed.
McDaniel does not explicitly teach the acoustic levitator comprising a light source.
Omrane, in the field of laser techniques in acoustically levitated droplets, teaches that it is known to use an acoustic levitator that uses a light source (see Fig. 1 showing the levitator having a laser source Nd: YAG laser).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the laser source of Omrane into McDaniel in order to enhance data capture using the camera.  The modification further allows the flexibility of analyzing the samples through additional techniques including laser techniques for investigation of elastic, fluorescence and phosphorescence signals from the droplets (see for instance abstract of Omrane). 
McDaniel in view of Omrane as modified above teaches the biological samples (see modification above, see also Omrane in the abstract and introduction sections at page 287 describing acoustic levitation being used to study mechanical properties of liquids and biological materials).  
McDaniel in view of Omrane are silent regarding the biological samples being selected from the group consisting of whole blood, blood plasma, biological polymer solution, biological hydrogel clotting blood, and blood clots.
McDaniel in view of Omrane does not exclude their inventions to a particular type of samples and as such, one of ordinary skill in the art could use the device to levitate a variety of sample including blood samples as claimed.

Regarding Claim 4, McDaniel in view of Omrane as modified above teaches the function generator provides a carrier frequency of at least 10 kHz (see function generator of McDaniel at Fig. 1 with frequency of 30 kHz thus meeting the claim).

Regarding Claim 5 McDaniel in view of Omrane as modified above teaches a sample introduction device (see page R2205 of McDaniel at second paragraph of “II. EXPERIMENTAL TECHNIQUE” describing the use of a needle and/or see page 288 second column lines 1 – 3 from top of Omrane describing samples being positioned either manually using a syringe or by using a droplet dispenser).

Regarding Claim 6, McDaniel in view of Omrane as modified above teaches the sample introduction device is selected from the group consisting of a syringe with a needle and an automatic pipette (see page R2205 of McDaniel at second paragraph of “II. EXPERIMENTAL TECHNIQUE” describing the use of a needle and/or see page 288, second column lines 1 – 3 from top of Omrane describing samples being positioned either manually using a syringe or by using a droplet dispenser).  

Regarding Claim 7, McDaniel in view of Omrane as modified above teaches at least one function generator is configured to provide amplitude modulation (see Fig. 1 of McDaniel showing amplitude modulation used by the function generator).

Regarding Claim 8, McDaniel in view of Omrane as modified above teaches the function generator providing amplitude modulation is configured for step forcing (see amplitude modulation from 0 – 200 Hz as shown in Fig. 1 and also described under “II. EXPERIMENTAL TECHNIQUE” of McDaniel, thus reading on the claimed limitation of step forcing).

Regarding Claim 9, McDaniel in view of Omrane as modified above teaches the acoustic pressure amplitude is increased or decreased (see page R2205 of McDaniel at “III. RESULTS” section describing acoustic pressure being modulated).
McDaniel in view of Omrane does not explicitly teach the amplitude being increased or decreased with a rise time of 1ms.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rise time of 1ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 10, McDaniel in view of Omrane as modified above teaches the function generator providing amplitude modulation utilizes swept-frequency sine forcing McDaniel that is capable of providing acoustic pressure varied sinusoidally, see page R2205 in the “II. EXPERIMENTAL TECHNIQUE” section).

Regarding Claim 11, McDaniel in view of Omrane as modified above teaches the at least one elastic property comprises relaxation time of the biological sample (see Fig. 3 of McDaniel describing the Poisson’s Ratio versus normalized frequency which includes decaying time see descriptions at page R2206). 

Regarding Claim 20, McDaniel in view of Omrane as modified above teaches wherein the acoustic levitator further comprises: a. an acoustic reflector; b. a transducer; c. a light source;  d. a photodiode; e. a camera f. at least one function generator configured to generate a carrier wave; and g. a data processing system comprising a computer in operational communication with the function generator and acoustic levitator (see rejection of claims 1 and 19 above showing additional elements of Omrane that can be used in the acoustic levitator of McDaniel).  

Claims 13 – 16, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel. 

Regarding Claim 13, McDaniel teaches a non-contact mechanical rheometry system for the rheological measurement of a single drop of a sample (see abstract section describing acoustically levitating foam drops for estimating viscoelastic properties 
a. an acoustic levitator (see Fig. 1 showing the acoustic levitating apparatus); 
b. a camera (see “Camera” of Fig. 1) configured to record deformation of the sample including its quasistatic deformation (see Fig. 2 showing photograph of the foam drop levitated sample in an acoustic field including a photo of the drop with modulation and without modulation at right and left of Fig. 2 as described at page R2205 under “III. RESULTS” section, the image data is later used to determine the deformations as described at page R2205 second column top two paragraphs as well as pages R2205 – R2206 under section “IV. Theoretical Model For Viscoelastic Parameter Estimation”, additionally note that even though McDaniel does not explicitly state the camera being configured to record quasistatic deformation, McDaniel uses the levitator at frequency of 30 kHz which can be considered as the claimed quasistatic deformation state of the samples similar to applicant’s range); 
c. at least one function generator configured to generate a carrier wave (see “Function Generator” of Fig. 1 that is capable of providing a carrier wave); and 
d. a data processing system comprising a computer in operational communication with the function generator and acoustic levitator (see “Computer and Digitizer” of Fig. 1 that is in operational communication with the function generator and the acoustic levitator as shown); 
wherein: 

Even though McDaniel teaches investigation of foam drops as indicated above, McDaniel does not explicitly teach the system for analyzing properties of blood.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McDaniel’s system to investigate samples/drops of blood since the structures of McDaniel is capable of performing the intended use, thus meeting the claim.  Furthermore, McDaniel does not exclude investigating the type of droplets in his invention or does not restrict the use of his invention to a particular type of samples and as such, one of ordinary skill in the art could use McDaniel’s device to levitate a variety of sample including that of blood samples.

Regarding Claim 14, McDaniel as modified above teaches a transducer (see “Levitation Transducer” of Fig. 1).

Regarding Claim 15, McDaniel as modified above teaches wherein the amplitude of carrier wave is modulated by a sine wave with frequency of at least 10 kHz (see section “II. EXPERIMENTAL TECHNIQUE” describing operating frequency of 30 kHz and the capability of acoustic pressure varying sinusoidally by sweeping the modulation frequency).  

Regarding Claim 16, McDaniel as modified above teaches the function generator modulates amplitude using ramp forcing (see amplitude modulation from 0 – 200 Hz as shown in Fig. 1 and also described under “II. EXPERIMENTAL TECHNIQUE” of McDaniel, thus capable of comprising ramp forcing).

Regarding Claim 19, McDaniel teaches a non-contact method of measuring the rheological properties of single drops of a sample (see abstract section describing acoustically levitating foam drops for estimating viscoelastic properties including shear modulus of the foam, see also page R2204, second column last paragraph describing non-contact means of measuring shear modulus of the sample), the method comprising:
a. transferring a sample into an acoustic levitator (see the sample drop at Fig. 1 that is arranged in the acoustic levitator); 
b. modulating the amplitude of pressure within the acoustic levitator (see amplitude modulation and function generator that is used to modulate the acoustic pressure, see also descriptions at page R2205 in sections II and III describing acoustic pressure being modulated); 

d. taking measurements of the quasistatic deformation of the sample (see Fig. 2 showing photograph of the foam drop levitated sample in an acoustic field including a photo of the drop with modulation and without modulation at right and left of Fig. 2 as described at page R2205 under “III. RESULTS” section, the image data is later used to determine the deformations as described at page R2205 second column top two paragraphs as well as pages R2205 – R2206 under section “IV. Theoretical Model For Viscoelastic Parameter Estimation”, additionally note that even though McDaniel does not explicitly state the camera being configured to record quasistatic deformation, McDaniel uses the levitator at frequency of 30 kHz which can be considered as the claimed quasistatic deformation state of the samples similar to applicant’s range; and 
e. analyzing the quasistatic deformation of the sample to determine mechanical elastic properties (as indicated above, the levitation frequency is at 30 kHz thus it would be obvious to recognize quasistatic deformation of the sample as the range is similar to applicant’s range, see mechanical elastic properties being analyzed by McDaniel as described at Table 1 and also abstract section), 
wherein the sample undergoing quasistatic deformation is analyzed for one or more of shear elastic modulus, yield stress and Poisson's ratio (see analysis of shear modulus of foam at Table 1).
McDaniel teaches investigation of foam drops as indicated above, McDaniel does not explicitly teach the system for analyzing properties of clotting blood.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McDaniel’s system to investigate samples/drops of clotting blood since McDaniel does not exclude investigating the type of droplets in his invention or does not restrict the use of his invention to a particular type of samples and as such, one of ordinary skill in the art could use McDaniel’s device to levitate a variety of sample including that of clotting blood samples.

Regarding Claim 22, as best understood, McDaniel as modified above teaches taking measurements of the oscillatory and quasi-static deformation of the biological samples (see for instance Fig. 2 at page R2205 describing analyzing the modulated drop through the camera by observing surface vibrations during the modulation which is being operated at frequency of 30 kHz, thus reading on the invention as claimed, see modification of claim 19 above).  McDaniel does not explicitly teach taking the measurements in sequence.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the measurements in sequence, since it is known in the art that computer based systems are capable of taking such measurements as per user’s desire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See previously submitted PTO-892 forms.  See also PTO-892 form accompanying this office action which includes the following reference:
Kas et al. (U.S. 6,067,859) describing optical stretchers that are used to levitate biological samples for studying the deformation and elasticity of the samples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARRIT EYASSU/           Primary Examiner, Art Unit 2861